Sedgwick, Ch. J.—[Dissenting.]
—I am of opinion that the plaintiff, in entering upon his employment, accepted the risk that would be involved in arranging the derrick and its several attachments, from occasion to occasion, to prepare it for lifting the columns. The necessities of the operation would lead to frequent changes of the derrick from place to place. The plaintiff could not have supposed that he had a right to rely upon the defendant’s undertaking that they would arrange the derrick safely on each occasion *294of its use. He must have perceived that the management of the derrick would be committed by the defendants to a subordinate. As there was no testimony that 'defendants were negligent in their selecting this subordinate, my opinion is that the judgment should be affirmed.